             Case 1:18-cv-05868-GHW Document 33 Filed 11/28/18 Page 1 of 2


                                                                                 USDC SDNY
  UNITED STATES DISTRICT COURT                                                   DOCUMENT
  SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
  -----------------------------------------------------------------
                                                                 X               DOC #: _________________
                                                                 :               DATE FILED: 11/28/2018
   GRAMERCY PRODUCE INC.,
                                                                 :
                                                   Plaintiff, :
                                                                 :       1:18-cv-05868-GHW
                            -against-                            :
                                                                 :              ORDER
  GREEN SUMMIT GROUP LLC, also known as :
  THE SUMMIT GROUP, TODD A MILLMAN, :
  and PETER SCHATZBERG,                                          :
                                                 Defendants. :
---------------------------------------------------------------- X
-

 GREGORY H. WOODS, United States District Judge:

          By letter dated November 27, 2018, the parties have informed the Court that this case has

 settled. Accordingly, it is hereby ORDERED that this action be conditionally discontinued without

 prejudice and without costs; provided, however, that within forty five (45) days of the date of this

 Order, the parties may submit to the Court their own Stipulation of Settlement and Dismissal.1

 Otherwise, within such time Plaintiff may apply by letter for restoration of the action to the active

 calendar of this Court in the event that the settlement is not consummated. Upon such application

 for reinstatement, the parties shall continue to be subject to the Court’s jurisdiction, the Court shall

 promptly reinstate the action to its active docket, and the parties shall be directed to appear before

 the Court, without the necessity of additional process, on a date within ten (10) days of the

 application, to schedule remaining pretrial proceedings and/or dispositive motions, as appropriate.

 This Order shall be deemed a final discontinuance of the action with prejudice in the event that

 Plaintiff has not requested restoration of the case to the active calendar within such 45-day period.



 1
   As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
 jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
 jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
 public record.
     Case 1:18-cv-05868-GHW Document 33 Filed 11/28/18 Page 2 of 2



    Th
     eCl
       erko
          fCo
            urt
              isf
                urth
                   erd
                     ir
                      ect
                        edtot
                            erm
                              ina
                                tea
                                  l
                                  lpend
                                      ingmo
                                          tion
                                             s,ad
                                                jou
                                                  rna
                                                    l
                                                    l

r
ema
  in
   ingd
      ate
        s,andtoc
               los
                 eth
                   isc
                     ase
                       .

    SO ORDERED
             .

D
ated
   : Nov
       embe
          r28
            ,201
               8
     NewYo
         rk,N
            ewYork                     __________________________________
                                              GREGORYH   . WOOD  S
                                             Uni
                                               tedStat
                                                     esD i
                                                         str
                                                           ic
                                                            tJ udg
                                                                 e




                                   2
